DETAILED ACTION

The following FINAL Office action is in response to application
           14952444 filed on November 12, 2014.
	
Acknowledgements
Claims 7-10 and 17-20 are canceled.
Claims 21-32 have been added.
Claims 1-6, 11-16 and 21-32 are pending.
Claims 1-6, 11-16 and 21-32 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments are moot under new grounds of rejection.



Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 2 recites “passes through a transport computer”, claim 4 “… is formatted…” The language is not positively recited. In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
Claim 5 recites “wherein the token is valid…” This limitation recites characteristics of the token. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm

Claim 1 recites “reading, by a magnetic stripe reader in a point of sale terminal, …” The specification does not describe what particular functions “reading” comprises, 
Claims 2-5 and 26-30 are also rejected as they depend from Claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 14-15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Unclear Scope

Claim 2 recites “passes through a transport computer”, claim 14 “wherein the authorizing computer…”, Claim 15 “… wherein the second computer is a token provider computer” However, it is not clear whether Claims 2, 14 and 15 is directed to a transport computer, authorizing computer or the token provider computer or the combination of transport computer, authorizing computer or the token provider computer. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).



Hybrid Claims

Claims 2, 14-15 and 31 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that Claims 2, 14-15 and 31 are drawn to a product includes the recitation of:  “A point of sale terminal comprising: a magnetic stripe reader; a processor; and a non-transitory computer readable medium, the non-transitory computer readable medium…” The claimed products are a point of sale terminal and the limitations that are not functionalities of the claimed products or any structures are Claim 2 “passes through a transport computer”, claim 14 “wherein the authorizing computer…”, Claim 15 “… wherein the second computer is a token provider computer”, Claim 31 “…are both transmitted…is electronically sent…is electronically sent…” which creates confusion regarding when infringement occurs. See MPEP 2173.05 (p) II, Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011), UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken et al. (US 2011/0161233 A1) in view of Linehan (US 6,327,578 B1)
Regarding Claims 1 and 11, Tieken discloses a method comprising:
reading, by a magnetic stripe reader in a point of sale terminal, a payment account number from a magnetic stripe on a magnetic stripe card in a payment transaction (¶0019, ¶0026, ¶0031)
sending, by the point of sale terminal, a token request message including the credential to a second computer (¶0019, ¶0034)
receiving, at the point of sale terminal, a token associated with the credential from the second computer (¶0020, ¶0033)

Tieken does not disclose generating… an authorization request message comprising the payment token and an amount for the payment transaction and submitting… the authorization request message including the payment token and the amount to an authorization computer for the payment transaction, wherein the token request message and the authorization request message are in the same format.
Linehan however discloses generating… an authorization request message comprising the payment token and an amount for the payment transaction (Col. 4 lines 30-45, Col. 8 lines 9-15) and submitting…the authorization request message including the payment token and the amount to an authorization computer for the payment transaction (Fig. 3; Col. 4 lines 30-45, Col. 8 lines 5-15) and wherein the token Col. 8 lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Tieken to include generating… an authorization request message comprising the payment token and an amount for the payment transaction and submitting… the authorization request message including the payment token and the amount to an authorization computer for the payment transaction, wherein the token request message and the authorization request message are in the same format, as disclosed in Linehan, in order to enable a issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway (see Linehan Col. 4 lines 5-7).
Regarding Claim 6, Tieken discloses wherein the payment account number is encrypted (¶0019).

Claims 25-28 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken in view of Linehan in further of Elliott (US 8423453 B1)
Regarding Claim 25, Tieken in view of Linehan does not disclose wherein the second computer is a token provider computer, wherein the token request message is electronically sent to the token provider computer via the acquirer computer and the transaction processing computer, and wherein the authorization request message is electronically sent to the authorization computer via the acquirer computer and the transaction processing computer.
Col. 7 lines 14-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Tieken in view of Linehan to include wherein the payment device is a magnetic stripe card, as disclosed in Elliott, in order to provide a method for processing a transaction by identifying a credit account (see Elliott Abstract).
Regarding Claim 26, Elliott discloses wherein there is no wireless communication connectivity between the magnetic stripe card and the second computer (Col. 4 lines 14-50).
Regarding Claim 27, Elliott discloses wherein the payment token is not sent over the air directly from the second computer to the magnetic stripe card (Col. 4 lines 14-50).
Regarding Claim 28, Elliott discloses wherein the point of sale terminal is operated by a merchant and located at a physical store (Col. 4 lines 14-50).
Regarding Claim 31, Elliott discloses wherein the token request message and the authorization request message are both transmitted through the same communication channel, the same communication channel being a payment transaction authorization communication channel that includes an acquirer computer and a transaction Col. 7 lines 14-50).
Regarding Claim 32, Elliott discloses wherein the point of sale terminal is operated by a merchant and located at a physical store (Col. 4 lines 42-47).


Claims 2-3, 12-16, 21-24 and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken in view of Linehan in further view of DeSoto et al. (US 8,935,777 B2). 
Regarding Claims 2 and 12, Tieken in view of Linehan does not disclose wherein the token request message passes through a transport computer before the token request message is received by the second computer.
DeSoto discloses wherein the token request message passes through a transport computer before the token request message is received by the second computer (Col. 4 lines 41-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Tieken in view of Linehan to wherein the token request message passes through a transport computer before the token request message is received by the second computer, as disclosed in DeSoto, in order Col. 2 lines 26-32).
Regarding Claims 3 and 13, DeSoto discloses receiving an authorization response message from the authorization computer (Col. 4 lines 41-57).
Regarding Claim 14, DeSoto discloses wherein the authorizing computer receives the authorization request message, obtains the payment account number associated with the payment token, and authorizes the payment transaction based on an account associated with the credential (Col. 3 lines 49-64).
Regarding Claim 15, DeSoto discloses wherein the second computer is a token provider computer (Col. 4 lines 41-57).
Regarding Claim 16, DeSoto discloses receiving an authorization response message indicating that the payment transaction is authorized; and storing a transaction record including the payment token, and not including the payment account number (Col. 5 line 9- Col. 6 line 21).
Regarding Claim 21, DeSoto discloses wherein the receiving the payment token includes receiving a token response message including the payment token, the token Col. 6 lines 8-21).
Regarding Claim 22, DeSoto discloses receiving, by the point of sale terminal, from the authorization computer, an authorization response message including an authorization result for the payment transaction (Col. 6 lines 8-21).
Regarding Claim 23, DeSoto discloses wherein the token request message and the authorization request message are both transmitted through the same communication channel (Col. 4 lines 41-57).
Regarding Claim 24, DeSoto discloses wherein the second computer is the authorization computer, and wherein the same communication channel includes an acquirer computer and a transaction processing computer (Col. 6 lines 8-21).
Regarding Claim 29, DeSoto discloses wherein the token request message is in the format of an authorization request message, the token request message having a zero dollar amount in an authorization amount field (Col. 6 lines 8-21).
Regarding Claim 30, DeSoto discloses wherein the payment token is a substitute for the payment account number, wherein the authorization request message comprises the payment token in place of the payment account number, and wherein the authorization request message does not include the payment account number (Col. 6 lines 8-21).
Claim 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken in view of Linehan in further view of Talker (US 2015/0120536A1) 
Regarding Claim 4, Tieken in view of Linehan does not disclose wherein the token request message is formatted as an ISO 8583 message.
¶0065).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Tieken in view of Linehan to include wherein the token request message is formatted as an ISO 8583 message, as disclosed in Talker, in order to provide a method for authentication and verification of the token data, for maintaining the integrity of the system, and for detecting and preventing counterfeiting and tampering within the system (Talker Abstract).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tieken in view of Linehan in further view of Franklin et al. (5,883,810) 
Regarding Claim 5, Tieken in view of Linehan does not disclose wherein the payment token is valid for 1 minute, 5 minutes, or 1 hour.
Franklin however discloses wherein the payment token is valid for 1 minute, 5 minutes, or 1 hour (Col. 9 lines 43-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Tieken in view of Linehan to include wherein the payment token is valid for 1 minute, 5 minutes, or 1 hour, as disclosed in Franklin, in order to provide a method for conducting online transactions using an electronically realizable card that has a private, permanent account number maintained on behalf of a customer by an issuing institution and temporary transaction numbers issued to the customer on a transactional basis without exposure of the permanent account number (see Franklin Col. 1 lines 10-16).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN L HEWITT can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZEHRA RAZA/           Examiner, Art Unit 3685                                                                                                                                                                                             
/CALVIN L HEWITT II/           Supervisory Patent Examiner, Art Unit 3685